Title: To Thomas Jefferson from James Brown, 1 January 179[3]
From: Brown, James
To: Jefferson, Thomas



Dear Sir
Richmond 1st: Janry 1792 [i.e. 1793]

I am honord with your letter of the 20th. Uto. covering two Letters to the Consul of U S at Marseilles for which Accept my best thanks. Both Ships will sail in course of this Week and I hope will meet a good Reception. My advices from France are of Old dates 20h: Septr. in which there is little encouragement for Shipments of Tobacco every Port being glutted. At Havré alone not less than 15,000 Hhds: part of which the Owners have begun to export to Other Markets.
Should Col: Eppes deposite any Money with Me it will be attended to and brought to your Credit. No late arrivals in this Quarter, should advices at any Period justify a Purchase or Shipment of Produce I will take it Kind your communicating the same. Mean time I am D Sir Your very Hle Sr

James Brown

